Exhibit 10.2

EXECUTION COPY

HAWKER BEECHCRAFT, INC.

STOCK PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of March 23, 2009 (the
“Date of Grant”), between Hawker Beechcraft, Inc., a Delaware corporation (the
“Company”), and Worth W. Boisture, Jr. (the “Executive”).

R E C I T A L S:

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its shareholders to enter
into this Agreement pursuant to the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Purchase Right. The Company hereby grants to the Executive the
right to purchase, and the Executive hereby agrees to purchase, pursuant to the
terms and conditions hereinafter set forth, 43,750 Shares (the “Purchase
Right”). The aggregate purchase price for the Shares shall be $350,000, which
the Company and the Executive agree is not less than the fair market value of
the Shares as of the date hereof.

2. Exercisability. The Purchase Right is 100% vested and the Executive shall
purchase all of the Shares as provided herein.

3. Mandatory Purchase.

(a) Purchase Period. The Executive must purchase the Shares on or before the
twentieth (20th) day after the Effective Date (as defined in the employment
agreement dated as of the date hereof between the Executive and Hawker
Beechcraft Corporation (the “Employment Agreement”)).

(b) Method of Purchase.

(i) The Shares shall be purchased by payment in full of the purchase price in
cash or by check or wire transfer. The Executive shall not have any rights to
dividends or other rights of a stockholder with respect to Shares until the
Executive has paid in full for such Shares, satisfied any applicable withholding
requirements and satisfied any other conditions imposed by the Committee or
pursuant to this Agreement.

(ii) Notwithstanding any other provision of this Agreement to the contrary, the
Shares may not be purchased prior to the completion of any registration or
qualification of the Purchase Right or the Shares under applicable state and
federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange (collectively, the “Legal
Requirements”) that the Committee shall in good faith based



--------------------------------------------------------------------------------

on advice of counsel determine to be necessary or advisable, unless an exemption
to such registration or qualification is available and satisfied. The Committee
may establish additional procedures as it deems necessary or desirable in
connection with the purchase of any Shares to comply with any Legal
Requirements.

(iii) Upon the Committee’s determination that the Shares have been validly
purchased, and that the Executive has paid in full for the Shares and satisfied
any applicable withholding requirements, the Company shall issue certificates in
the Executive’s name for the Shares.

(iv) The Executive agrees that as a condition precedent to the purchase of the
Shares he will be or become a party to the Stockholders Agreement.

4. Representations and Warranties of the Executive. The Executive represents,
warrants and agrees that:

(a) The Executive is acquiring the Shares to be acquired by him hereunder for
his own account, for investment and not with a view to the sale or distribution
thereof, nor with any present intention of distributing or selling the same, and
the Shares will not be disposed of in contravention of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws.

(b) The Executive is an “accredited investor” as defined in Rule 501 of the
Securities Act

(c) The Executive is able to bear the economic risk of his or her investment in
the Shares for an indefinite period of time because the Shares have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available;

(d) The Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Shares and has had
full access to such other information concerning the Company as he has
requested.

(e) This Stock Purchase Agreement constitutes the legal, valid and binding
obligation of the Executive, enforceable in accordance with its terms, and the
execution, delivery and performance of this Stock Purchase Agreement by the
Executive does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject; and

(f) The Executive is a resident of the State set forth beneath the Executive’s
name on the signature page hereto.

5. No Right to Continued Employment. The granting of the Purchase Right
evidenced hereby and this Agreement shall impose no obligation on the Company or
any other member of the Company Group to continue the employment of the
Executive and shall not

 

2



--------------------------------------------------------------------------------

lessen or affect the Company’s or such other member’s right to terminate the
employment of such Executive.

6. Legend on Certificates. The certificates representing the Shares purchased
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission and any stock exchange
upon which such Shares are listed, and any applicable Federal or state laws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

7. Transferability. The Purchase Right and the Executive’s other rights and
obligations under this Agreement may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Executive without
the prior written consent of the Company otherwise than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. Notwithstanding the
foregoing, in the event of the Executive’s death prior to the Expiration Date
his heirs and legatees shall have the right to exercise the Purchase Right and
purchase the Shares in accordance with the terms hereof.

8. Withholding. Whenever the Shares are purchased, the Company shall have the
Executive remit to the Company cash sufficient to satisfy all federal, state and
local withholding tax requirements prior to issuance of the Shares and the
delivery of any certificate or certificates for such Shares.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the Purchase
Right, the Executive will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party hereto at such other address
as either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

13. Certain Definitions. The following capitalized terms used but not otherwise
defined in this Agreement have the respective meanings set forth in this
Section 12.

 

3



--------------------------------------------------------------------------------

  (a) Transaction shall have the meaning set forth in the Hawker Beechcraft,
Inc. 2007 Stock Option Plan (the “Plan”).

 

  (b) Committee: The Board or such committee of the Board as may be designated
by the Board from time to time to administer the Plan.

 

  (c) Company Group: Collectively, the Company, its subsidiaries and its or
their respective successors and assigns.

 

  (d) Shares: Shares of common stock, par value $.01 per share, of the Company
and any other securities into which such shares of common stock are changed or
for which such shares of common stock are exchanged.

 

  (e) Stockholders Agreement: The Stockholders Agreement dated as of March 26,
2007 (as amended and restated from time to time) by and among the Company and
such other Persons who are or become parties thereto.

[signature page attached]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date hereof.

 

HAWKER BEECHCRAFT, INC. By: /s/ Gail E.
Lehman                                       Name:    Gail E. Lehman Title:  

 Vice President, General Counsel and

 Secretary

Agreed and acknowledged as

of the Date of Grant:

/s/ Worth W. Boisture, Jr.                    

Worth W. Boisture, Jr.

State of Residence                                       